Case 4:19-cv-00573-DPM Document 38 Filed 08/21/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

NICHOLAS DORADO, Individually and
on Behalf of all others Similarly Situated PLAINTIFF

Vv. No. 4:19-cv-573-DPM

ST. VINCENT COMMUNITY HEALTH

SERVICES, INC.; ST. VINCENT

INFIRMARY MEDICAL CENTER;

CATHOLIC HEALTH INITIATIVES

PHYSICIAN SERVICES, LLC; and

FIRST INITIATIVES INSURANCE, LTD. DEFENDANTS

MEMORANDUM OPINION AND ORDER

Dorado was injured ina car accident. St. Vincent treated him. The
hospital then sought and received payment from Dorado’s insurer,
Health Advantage. It also put a lien on his tort claim against the driver
who caused the accident. Dorado says St. Vincent failed to tell him
about the lien or that St. Vincent would seek payment from any source
in addition to his insurer. Doc. 2 at 9§] 40-41. And he says the lien cost
him some of his settlement proceeds from the other driver's liability

insurer. Dorado has sued for himself, and intends to seek certification
Case 4:19-cv-00573-DPM Document 38 Filed 08/21/20 Page 2 of 7

of a class of others that St. Vincent has treated similarly. His complaint
repeatedly invokes the provider agreement between St. Vincent and
Health Advantage. St. Vincent argues that an arbitration clause in that
agreement covers all of Dorado’s claims in this litigation, and the clause
does not permit class arbitration.

By bringing this case, has Dorado bound himself to the provider
agreement's arbitration clause, even though he never signed that
agreement? This Court —not an arbitrator— must decide. Local 36 Sheet
Metal Workers’ International Association, AFL-CIO v. Whitney,
670 F.3d 865, 869 (8th Cir. 2012). Dorado doesn’t challenge the validity
of the arbitration clause, only St. Vincent's assertion that he’s bound to
it. The answer to the deep question depends on whether Dorado is
“seeking to enforce the terms of [the provider agreement] or asserting
claims that must be determined by reference to that contract.” Reid v.
Doe Run Resources Corp., 701 F.3d 840, 846 (8th Cir. 2012). If so, then he
is—the argument goes— estopped to avoid the arbitration clause. And
the estoppel analysis, in turn, depends on traditional principles of state
contract law. Ibid.; Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630-31
(2009).

As best the Court can tell, Dorado is right that no Arkansas case

has bound a non-signatory to arbitration based on equitable estoppel.

_2-
Case 4:19-cv-00573-DPM Document 38 Filed 08/21/20 Page 3 of 7

The Arkansas Court of Appeals has said this is possible. Sterne, Agee &
Leach, Inc. v. Way, 101 Ark. App. 23, 27, 270 S.W.3d 369, 374 (2007). But
Sterne does not hold that the non-signatory was bound. The closest
Arkansas Supreme Court cases are American Insurance Co. v. Cazort,
316 Ark. 314, 871 S.W.2d 575 (1994), and Bigge Crane & Rigging Co. v.
Entergy Arkansas, Inc., 2015 Ark. 58, 457 S.W.3d 265 (2015).

Reading Cazort and Bigge Crane together, this Court predicts that
the Arkansas Supreme Court would bind Dorado to arbitration on all
his claims. Blankenship v. USA Truck, Inc., 601 F.3d 852, 856
(8th Cir. 2010). A venerable principle of estoppel does the work in
Cazort and Bigge Crane: if a contract has an arbitration clause, then
claims arising from that contract should go to arbitration, even if one of
the parties in the dispute did not sign the contract. Cazort involved, as
Dorado emphasizes, a non-signatory seeking to compel arbitration by
asignatory. This case presents the reverse situation. But, in compelling
arbitration, the Cazort Court applied settled estoppel doctrine, relying
in part on a district court case that bound a non-signatory to an
arbitration agreement. 316 Ark. at 322, 871 S.W.2d at 579; A.L. Williams
& Associates, Inc. v. McMahon, 697 F. Supp. 488 (N.D. Ga. 1988). Cazort
involved a breach of contract claim, plus related tort and statutory

claims. Because they were all animated by the contract in question, all

-3-
Case 4:19-cv-00573-DPM Document 38 Filed 08/21/20 Page 4 of 7

the claims went to arbitration. The Arkansas Supreme Court reasoned
that Cazort “cannot have it both ways” — he “cannot rely on the contract
when it works to [his] advantage and ignore it when it works to [his]
disadvantage.” 316 Ark. at 322, 871 S.W.2d at 579-80 (quotation
omitted). As St. Vincent notes, this principle has deep roots in Arkansas
law. E.g., Commodity Credit Corp. v. American Equitable Assurance Co. of
New York, 198 Ark. 1160, 1335.W.2d 433, 441 (1939). Bigge Crane
confirmed the principle’s continuing vitality. The negligence claims in
that case didn’t go to arbitration, though, because they didn’t arise from
the contract containing the arbitration clause. 2015 Ark. at 13-14,
457 S.W.3d at 273-74.

As in Cazort, the provider agreement between St. Vincent and
Health Advantage animates all of Dorado’s claims. His
third-party-beneficiary claim for breach of the provider agreement
turns on the contract. So do the others. As pleaded, his ADTPA,
tortious interference, and unjust enrichment claims are all grounded in
St. Vincent's alleged contractual obligation to seek payment only from
Health Advantage. All the claims must therefore go to arbitration.

Whether the provider agreement disavows third party
beneficiaries is murky. It says that “[u]nless explicitly provided in this

Agreement...”, the parties do not intend “to create third party

_4-
Case 4:19-cv-00573-DPM Document 38 Filed 08/21/20 Page 5 of 7

beneficiary status or rights[.]” Doc. 17 at { X. The next section, though,
has contrary language. It bars St. Vincent from seeking any payment
(beyond co-payments, co-insurance, deductibles, and for non-covered
services) from the patient. Doc. 17 at § XI. This non-recourse term is an
obvious benefit to Dorado and others similarly situated. This section’s
provisions must also be “construed to be for the benefit of” patients;
and they supersede any pre-dating or post-dating agreements between
patients and St. Vincent. Doc.17 at § XI.C. This murkiness about
whether Dorado is a third party beneficiary doesn’t change the estoppel
analysis. He pleads that he is. Whether he’s correct or not, the provider
agreement animates all of Dorado’s claims, and he’s estopped to take
the sweet but not the bitter. Cazort, 316 Ark. at 322, 871 S.W.2d
at 579-80; Williams Manufacturing Co. v. Strasberg, 229 Ark. 321, 325,
314 S.W.2d 500, 503 (1958).

Dorado argues that it makes no sense to bind a consumer to an
arbitration agreement that incorporates rules for commercial disputes.
Doc. 22 at 14. He notes the commercial and consumer rules have
different cost and attorney’s fee provisions. St. Vincent doesn’t respond
to this point. Dorado doesn’t cite any authority for why the differences
he has highlighted prevent binding him to arbitration in these

circumstances. And he hasn’t argued or demonstrated that the cost and

_5-
Case 4:19-cv-00573-DPM Document 38 Filed 08/21/20 Page 6 of 7

attorney’s fee provisions are so onerous that it’s impossible for him to
participate in arbitration. The fit is admittedly imprecise, but this is a
function of the circumstances—a consumer who is asserting claims
arising out of a contract between two businesses. The Court is
unpersuaded that the fit issues undermine the arbitration clause.
Dorado argues that if he’s bound to arbitration, then it should be
class-wide. St. Vincent disagrees. The provider agreement's arbitration
clause doesn’t address whether an arbitrator should resolve this
question, so the Court must answer it. Catamaran Corp. v. Towncrest
Pharmacy, 864 F.3d 966, 972-73 (8th Cir. 2017). This clause doesn’t
permit class-wide arbitration because it is silent on the matter. ATGT
Mobility LLC v. Concepcion, 563 U.S. 333, 347 (2011); Catamaran Corp. v.
Towncrest Pharmacy, 946 F.3d 1020, 1023 (8th Cir. 2020). Dorado argues
for a class proceeding nonetheless, emphasizing that he never agreed
to arbitrate in the first place. Again, his argument describes the
circumstances presented but is not persuasive. His not agreeing to
arbitrate doesn’t prevent him from being bound to arbitration;
similarly, his lack of consent doesn’t answer the class question. Dorado

is bound to individual arbitration.
Case 4:19-cv-00573-DPM Document 38 Filed 08/21/20 Page 7 of 7

+ + +

St. Vincent’s motion to compel arbitration, Doc. 12, is granted.
First Initiatives’ echoing motion, Doc. 34, is likewise granted. The Court
refers all of Dorado’s claims to arbitration. The case is stayed and
administratively terminated. Webb v. R. Rowland & Co., 800 F.2d 803,
807-8 (8th Cir. 1986). Any party may move to reopen, if need be, when
arbitration concludes. Joint status report due by 8 January 2021 and
every six months thereafter until arbitration is concluded.

So Ordered.

 

D.P. Marshall Jr.
United States District Judge

 
